

115 HR 2312 IH: Enhanced Veteran Healthcare Act of 2017
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2312IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. O'Rourke (for himself, Mr. Coffman, Mr. Sarbanes, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for covered agreements and contracts between the
			 Secretary of Veterans Affairs and eligible academic affiliates for the
			 mutually beneficial coordination, use, or exchange of health-care
			 resources, and for other purposes.
	
 1.Short titleThis Act may be cited as the Enhanced Veteran Healthcare Act of 2017. 2.Covered agreements and contracts for mutually beneficial coordination, use, or exchange of health-care resourcesSection 8153 of title 38, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1), by inserting , including pursuant to paragraph (4) before the period at the end;
 (B)by adding at the end the following new paragraph:  (4)In carrying out paragraph (1), in order to carry out more effectively the primary function of the Veterans Health Administration and notwithstanding any other provision of this section, the Secretary shall seek to enter into covered agreements and contracts for the mutually beneficial coordination, use, or exchange of use of covered health-care resources of the Department with eligible academic affiliates with the goal of improving the access to, and quality of, the hospital care and medical services furnished by the Department.; and
 (C)in paragraph (3)(A), by adding at the end the following new sentence: In the case of a covered agreement or contract under paragraph (4) for the coordination, use, or exchange of a clinical service, the use of medical equipment or space, research, the construction or lease of clinical space, the use of any full-time equivalent employee of the Department or a contractor of the Department or the use of any full-time equivalent employee jointly hired by the Department and an eligible academic affiliate, the Secretary shall make arrangements for the acquisition of the resource by using procedures other than competitive procedures.; and
 (2)by adding at the end the following new subsection:  (h)In this section:
 (1)The term covered agreement or contract means a partnership or contracts between the Secretary and an eligible academic affiliate for the mutually beneficial coordination, use, or exchange of use of covered health-care resources.
 (2)The term covered health-care resource means, with respect to covered agreements or contracts, any clinical service, direct patient care, space (whether leased or constructed) used for clinical services or research, and employees responsible for providing direct patient care.
 (3)The term eligible academic affiliate means an accredited school of allopathic medicine, osteopathic medicine, or dentistry, a university health sciences center, or a teaching hospital affiliated with such a school or center..
			